DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 
Response to Amendment
Applicant’s amendment filed on 01/24/2022 has been entered and made of record.  Claims 1, 7-8 have been amended.  Claims 1 and 5-8 remain pending.

Response to Arguments
Regarding to claims 1 and 5-8 rejected under 35 USC 103, Applicant argued on 6 that “In the rejection of claim 1, the Examiner concedes that Sekiguchi teaches generating an obstacle map and performing travel control as claimed. However, the Examiner asserts that Tokoro teaches these limitations. Applicant must respectfully disagree with the Examiner's reliance on Tokoro.  Tokoro relates to a collision prevention control apparatus including an image sensor, a radar sensor and a controller that, if only one of the sensors detects an object, determines reliability of the other sensor and considers the reliability of the other sensor in preventing a collision (paragraphs 0004-0008). Tokoro describes that the vehicle control categorizes the detected objects into "a fusion object", " a radar only object" and "an image only object" (paragraph 0027). The vehicle control performs collision prevention control based on the object information obtained from the radar sensor and/or the image sensor (paragraph 0034).  However, Tokoro does not describe integrating movement amount likelihoods based on an obstacle map and a movement amount determined in a preceding operation cycle. Furthermore, Tokoro does not describe integrating movement amount likelihoods only within a range of the moving object. As such, Tokoro fails to teach or suggest that the movement amount likelihoods are integrated, only within a range of the moving object, based at least in part on the obstacle map and the movement amount determined in a preceding operation cycle, as claimed.”
With respect to Applicant’s argument “However, Tokoro does not describe integrating movement amount likelihoods based on an obstacle map and a movement amount determined in a preceding operation cycle”.  Examiner respectfully disagrees with Applicant.  Tokoro disclosed in Fig.2 and in paragraph [0024-0026], the vehicle control ECU calculates reliability of each sensor (radar sensor 16 and image sensor 18).  The reliability of each sensor is based on the amount of  “number of items of effective data nrd” of image sensor and “the number of items of effective ncd” of radar over a predetermined threshold.  In the claim 1, Applicant recited “integrate the calculated movement amount likelihoods to determine integration likelihoods individually of the plurality of movement amounts” in claim 1.  Applicant does not specify how the integration should be carried out between the image and radar sensors.  Tokoro specified that the integrating between the radar and image sensors should be carried out when both the amount nrd and ncd above the predetermine threshold.  Based on the integration determination, Tokoro could determine reliable i.e. likelihood that the detected object is an obstacle (see ¶0027).  The only within a range of the moving object”.  However, it would have been obvious that if detection of the radar or image sensor is not “in range of the moving object”, then integration would not occur.  Another word, if the integration occurs then the detection is in range of the moving object.
In summary, Tokoro teaches wherein the movement amount likelihoods are integrated, only within a range of the moving object, based at least in part on the obstacle map and the movement amount determined in a preceding operation cycle.  After further consideration, Examiner also determines that Sekiguchi along can address all the limitation of the claim invention.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekiguchi (US 2007/0286475)
Regarding to claim 1 Sekiguchi teaches an information processing apparatus, comprising: (Abstract)
processing circuitry configured to (¶0030): 
calculate, based on sensor data received from a first sensor of a first type, the first sensor configured to capture an image (Fig. 1 camera 2; ¶0031-0032), and sensor data received from a second sensor of a second type different from the first type (Fig.1, Mullimeter 3 and laser 4; ¶0033-0036), movement amount likelihoods of each of a plurality of movement amounts of an object (¶0038 – calculating probability of existence objects i.e. obstacle for each sensor), wherein the movement amount likelihoods are calculated for each of the first sensor and the second sensor; (Fig.2 Flow S1-S6, ¶0039-0046 calculating probability of an object based for each sensor type)
integrate the calculated movement amount likelihoods to determine integration likelihoods individually of the plurality of movement amounts; (¶0046-0052 – integrating all sensors together)
determine a movement amount of the object based on the determined integration likelihoods; (Fig.3 S101-S105, ¶0053-0069 – determine existence of the object disposed in a path of a vehicle based on distance from the object, velocity front and back of the object)
generate an obstacle map as obstacle information regarding an obstacle using the movement amount of the object; (¶0047-0052 – equation (4) is used to determine the probability of the object exist i.e. obstacle existence)
perform travel control of a vehicle using the obstacle map, (¶0048 - The fusion existence probability P calculated by the above-described processing is applied to execution of maintaining the state as it is, a hazard information display, an alarming control, an automatic brake control and the like in accordance with a magnitude of a value thereof; ¶0052)
wherein the determined movement amount of the object is based on the sensor data from the first sensor and the sensor data from the second sensor and wherein the movement amount likelihoods are integrated (¶0048, ¶0052), only within a range of the moving object, (¶0054-0055 – calculation of the existence probability based on vehicle speed, object velocity) based at least in part on the obstacle map (¶0047-0052 – equation (4) is used to determine the probability of the object exist i.e. obstacle existence) and the movement amount determined in a preceding operation cycle. (¶0046-0047 – movement amount of the object are determined based integration of sensors based on preceding data collected from sensor)
Regarding to claim 5, Sekiguchi teaches the information processing apparatus according to claim 1.  Sekiguchi further teach wherein the processing circuitry is further configured to synchronize sensor data outputted from a camera that is the first sensor for picking up the image and the second sensor used for detection of movement amounts. By Merriam-Webster synchronized is to represent or arrange (events) to indicate coincidence or coexistence (¶0047 – synchronized sensor data by fusing all data together).
Regarding to claim 6, Sekiguchi teaches the information processing apparatus according to claim 1.  Sekiguchi further teach wherein the second sensor is one or more sensors from among a radar, a ToF (Time of Flight) sensor and a LIDAR. (Fig.1, Mullimeter wave 3, Laser radar 4)
Regarding to claim 7, Sekiguchi teaches n information processing method performed by processing circuitry, the method comprising: (Abstract)
Fig. 1 camera 2; ¶0031-0032), and sensor data received from a second sensor of a second type different from the first type (Fig.1, Mullimeter 3 and laser 4; ¶0033-0036), movement amount likelihoods of each of a plurality of movement amounts of an object (¶0038 – calculating probability of existence objects i.e. obstacle for each sensor), wherein the movement amount likelihoods are calculated for each of the first sensor and the second sensor; (Fig.2 Flow S1-S6, ¶0039-0046 calculating probability of an object based for each sensor type)
integrating the calculated movement amount likelihoods to determine integration likelihoods individually of the plurality of movement amounts; (¶0046-0052 – integrating all sensors together)
determining a movement amount of the object based on the determined integration likelihoods; (Fig.3 S101-S105, ¶0053-0069 – determine existence of the object disposed in a path of a vehicle based on distance from the object, velocity front and back of the object)
generating an obstacle map as obstacle information regarding an obstacle using the movement amount of the object; (¶0047-0052 – equation (4) is used to determine the probability of the object exist i.e. obstacle existence) and 
performing travel control of a vehicle using the obstacle map, (¶0048 - The fusion existence probability P calculated by the above-described processing is applied to execution of maintaining the state as it is, a hazard information display, an alarming control, an automatic brake control and the like in accordance with a magnitude of a value thereof; ¶0052)
wherein the determined movement amount of the object is based on the sensor data from the first sensor and the sensor data from the second sensor and wherein the movement amount ¶0048, ¶0052), only within a range of the moving object, (¶0054-0055 – calculation of the existence probability based on vehicle speed, object velocity) based at least in part on the obstacle map (¶0047-0052 – equation (4) is used to determine the probability of the object exist i.e. obstacle existence) and the movement amount determined in a preceding operation cycle. (¶0046-0047 – movement amount of the object are determined based integration of sensors based on preceding data collected from sensor)
Regarding to claim 8, Sekiguchi teaches an information processing method performed by processing circuitry, the method comprising: (Abstract)
calculating, based on sensor data received from a first sensor of a first type, the first sensor configured to capture an image (Fig. 1 camera 2; ¶0031-0032), and sensor data received from a second sensor of a second type different from the first type (Fig.1, Mullimeter 3 and laser 4; ¶0033-0036), movement amount likelihoods of each of a plurality of movement amounts of an object (¶0038 – calculating probability of existence objects i.e. obstacle for each sensor), wherein the movement amount likelihoods are calculated for each of the first sensor and the second sensor; (Fig.2 Flow S1-S6, ¶0039-0046 calculating probability of an object based for each sensor type)
integrating the calculated movement amount likelihoods to determine integration likelihoods individually of the plurality of movement amounts; (¶0046-0052 – integrating all sensors together)
determining a movement amount of the object based on the determined integration likelihoods; (Fig.3 S101-S105, ¶0053-0069 – determine existence of the object disposed in a path of a vehicle based on distance from the object, velocity front and back of the object)
0047-0052 – equation (4) is used to determine the probability of the object exist i.e. obstacle existence)and 
performing travel control of a vehicle using the obstacle map, (¶0048 - The fusion existence probability P calculated by the above-described processing is applied to execution of maintaining the state as it is, a hazard information display, an alarming control, an automatic brake control and the like in accordance with a magnitude of a value thereof; ¶0052)
wherein the determined movement amount of the object is based on the sensor data from the first sensor and the sensor data from the second sensor and wherein the movement amount likelihoods are integrated (¶0048, ¶0052), only within a range of the moving object, (¶0054-0055 – calculation of the existence probability based on vehicle speed, object velocity) based at least in part on the obstacle map (¶0047-0052 – equation (4) is used to determine the probability of the object exist i.e. obstacle existence) and the movement amount determined in a preceding operation cycle. (¶0046-0047 – movement amount of the object are determined based integration of sensors based on preceding data collected from sensor)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi (US 2007/0286475) and further in view of Tokoro (US 2015/0217765).
Regarding to claim 1, Sekiguchi teaches an information processing apparatus, (Fig.1) comprising:
processing circuitry configured to (¶0030):
calculate, based on sensor data received from a first sensor of a first type, the first sensor configured to capture an image (Fig. 1 camera 2; ¶0031-0032), and sensor data received from a second sensor of a second type different from the first type (Fig.1, Mullimeter 3 and laser 4; ¶0033-0036), movement amount likelihoods of each of a plurality of movement amounts of an object (¶0038 – calculating probability of existence objects i.e. obstacle for each sensor), wherein the movement amount likelihoods are calculated for each of the first sensor and the second sensor; (Fig.2 Flow S1-S7, ¶0039-0046 calculating probability of an object based for each sensor type)
integrate the calculated movement amount likelihoods to determine integration likelihoods individually of the plurality of movement amounts; (¶0046-0052 – integrating all sensors together)
Fig.3 S101-S105, ¶0053-0069 – determine existence of the object disposed in a path of a vehicle based on distance from the object, velocity front and back of the object)
Sekiguchi fails to teach generate an obstacle map as obstacle information regarding an obstacle using the movement amount of the object; and perform travel control of a vehicle using the obstacle map, wherein the determined movement amount of the object is based on the sensor data from the first sensor and the sensor data from the second sensor and wherein the movement amount likelihoods are integrated based at least in part on the obstacle map used to perform travel control of the vehicle in a preceding operation cycle.
Tokoro teaches
generate an obstacle map as obstacle information regarding an obstacle using the movement amount of the object; (¶0028 – determining whether the detected object is obstacle or not – Examiner interprets obstacle map is a detected object identified as an obstacle)
perform travel control of a vehicle using the obstacle map, (¶0034 – especially the ordinary collision prevention control for the fusion obstacle is performed based on the obstacle information from the forward radar sensor 16 and the image sensor 18; ¶0048-0049 the obstacle is stationary/moving object ) 
wherein the determined movement amount of the object is based on the sensor data from the first sensor and the sensor data from the second sensor (¶0024-0026 – determining probability of the object is an obstacle based on the amount nrd or ncd of the image/radar above the predetermined threshold ) and 
wherein the movement amount likelihoods are integrated (¶0027 - The fusion object is an object (the identical object) that can be detected by the forward radar sensor 16 and the image sensor 18), only within a range of the moving object, (¶0048 – determine if the object is stationary/moving in respect the vehicle.
based at least in part on the obstacle map (¶0024-0026 – determining probability of the object is an obstacle based on the amount nrd or ncd of the image/radar above the predetermined threshold ) and the movement amount determined in a preceding operation cycle. (¶0024-0026 – determining probability of the object is an obstacle based on the amount nrd or ncd of the image/radar above the predetermined threshold )
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Sekiguchi to include the teaching of Tokoro.  By combining image detection from a camera and measurement a radar for detection an object, the system can better provide reliability for performing collision prevention control and warning for an automobile.
Regarding to claim 5, Sekiguchi modified by Tokoro teaches the information processing apparatus according to claim 1.  Sekiguchi further teach wherein the processing circuitry is further configured to synchronize sensor data outputted from a camera that is the first sensor for picking up the image and the second sensor used for detection of movement amounts. By Merriam-Webster synchronized is to represent or arrange (events) to indicate coincidence or coexistence (¶0047 – synchronized sensor data by fusing all data together)..
Regarding to claim 6, Sekiguchi modified by Tokoro teaches the information processing apparatus according to claim 1.  Sekiguchi further teach wherein the second sensor is one or more sensors from among a radar, a ToF (Time of Flight) sensor and a LIDAR. (Fig.1, Mullimeter wave 3, Laser radar 4
Regarding to claim 7, Sekiguchi teaches an information processing method (Abstract), comprising: 
calculating, based on sensor data received from a first sensor of a first type, the first sensor configured to capture an image (Fig. 1 camera 2; ¶0031-0032), and sensor data received from a second sensor of a second type different from the first type (Fig.1, Mullimeter 3 and laser 4; ¶0033-0036), movement amount likelihoods of each of a plurality of movement amounts of an object, wherein the movement amount likelihoods are calculated for each of the first sensor and the second sensor; (Fig.2 Flow S1-S7, ¶0039-0046 calculating probability of each object based for each sensor type)
integrating the calculated movement amount likelihoods to determine integration likelihoods individually of the plurality of movement amounts; (¶0046-0052 – integrating all sensors together)
determining a movement amount of the object based on the determined integration likelihoods; (Fig.3 S101-S105, ¶0053-0065 – determine movement in front and back of the object)
Sekiguchi fails to teach generating an obstacle map as obstacle information regarding an obstacle using the movement amount of the object; and performing travel control of a vehicle using the obstacle map, wherein the determined movement amount of the object is based on the sensor data from the first sensor and the sensor data from the second sensor and wherein the movement amount likelihoods are integrated, only within a range of the moving object, based at least in part on the obstacle map and the movement amount determined in a preceding operation cycle.
Tokoro teaches
0028 – determining whether the detected object is obstacle or not – Examiner interprets obstacle map is a detected object identified as an obstacle)
performing travel control of a vehicle using the obstacle map, (¶0034 – especially the ordinary collision prevention control for the fusion obstacle is performed based on the obstacle information from the forward radar sensor 16 and the image sensor 18; ¶0048-0049 the obstacle is stationary/moving object )  
wherein the determined movement amount of the object is based on the sensor data from the first sensor and the sensor data from the second sensor and (¶0024-0026 – determining probability of the object is an obstacle based on the amount nrd or ncd of the image/radar above the predetermined threshold )
wherein the movement amount likelihoods are integrated (¶0027 - The fusion object is an object (the identical object) that can be detected by the forward radar sensor 16 and the image sensor 18), only within a range of the moving object, (¶0048 – determine if the object is stationary/moving in respect the vehicle)
based at least in part on the obstacle map (¶0024-0026 – determining probability of the object is an obstacle based on the amount nrd or ncd of the image/radar above the predetermined threshold ) and the movement amount determined in a preceding operation cycle. (¶0024-0026 – determining probability of the object is an obstacle based on the amount nrd or ncd of the image/radar above the predetermined threshold )
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Sekiguchi to include the teaching of Tokoro.  By combining image detection from a camera and measurement a radar for detection an 
Regarding to claim 8, Sekiguchi teaches a non-transitory computer readable medium containing instructions that, when executed by processing circuitry, perform an information processing method comprising (abstract):
calculating, based on sensor data received from a first sensor of a first type, the first sensor configured to capture an image (Fig. 1 camera 2; ¶0031-0032), and sensor data received from a second sensor of a second type different from the first type (Fig.1, Mullimeter 3 and laser 4; ¶0033-0036), movement amount likelihoods of each of a plurality of movement amounts of an object, wherein the movement amount likelihoods are calculated for each of the first sensor and the second sensor; (Fig.2 Flow S1-S7, ¶0039-0046 calculating probability of each object based for each sensor type)
integrating the calculated movement amount likelihoods to determine integration likelihoods individually of the plurality of movement amounts; (¶0046-0052 – integrating all sensors together)
determining a movement amount of the object based on the determined integration likelihoods; (Fig.3 S101-S105, ¶0053-0069 – determine existence of the object disposed in a path of a vehicle based on distance from the object, velocity front and back of the object)
Sekiguchi fails to teach determining a movement amount of the object based on the determined integration likelihoods; generating an obstacle map as obstacle information regarding an obstacle using the movement amount of the object; and performing travel control of a vehicle using the obstacle map, wherein the determined movement amount of the object is based on the sensor data from the first sensor and the sensor data from the second sensor and wherein the 
Tokoro teaches
generating an obstacle map as obstacle information regarding an obstacle using the movement amount of the object; (¶0028 – determining whether the detected object is obstacle or not – Examiner interprets obstacle map is a detected object identified as an obstacle)
performing travel control of a vehicle using the obstacle map, (¶0034 – especially the ordinary collision prevention control for the fusion obstacle is performed based on the obstacle information from the forward radar sensor 16 and the image sensor 18; ¶0048-0049 the obstacle is stationary/moving object )  
wherein the determined movement amount of the object is based on the sensor data from the first sensor and the sensor data from the second sensor (¶0024-0026 – determining probability of the object is an obstacle based on the amount nrd or ncd of the image/radar above the predetermined threshold ) and 
wherein the movement amount likelihoods are integrated, only within a range of the moving object, (¶0027 - The fusion object is an object (the identical object) that can be detected by the forward radar sensor 16 and the image sensor 18), only within a range of the moving object, (¶0048 – determine if the object is stationary/moving in respect the vehicle)
based at least in part on the generated obstacle map (¶0024-0026 – determining probability of the object is an obstacle based on the amount nrd or ncd of the image/radar above the predetermined threshold ) and the movement amount determined in a preceding operation ¶0024-0026 – determining probability of the object is an obstacle based on the amount nrd or ncd of the image/radar above the predetermined threshold )
It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Sekiguchi to include the teaching of Tokoro.  By combining image detection from a camera and measurement a radar for detection an object, the system can better provide reliability for performing collision prevention control and warning for an automobile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DACTHANG P NGO/            Examiner, Art Unit 2864                                                                                                                                                                                            
/MICHAEL P NGHIEM/            Primary Examiner, Art Unit 2862